DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05 May 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL: Pease et al “Fine Grinding as Enabling Technology” does not have a date provided.  
It has been placed in the application file, but the information referred to therein, the Pease reference, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, step b is indefinite as it is unclear what limitation applicant is attempting to add to the claim with the term “optionally”.  
For claim 2, the phrase “at a concentration of between about 1M and about 9M” renders the claim indefinite because having “about” on both ends of the range makes it unclear what the metes and bounds for the range are.  Additionally, the phrase “to solubilize at least a portion of the at least one metal” is indefinite as there is no antecedent basis for “the at least one metal”.  Further, the material to be ground is claimed as being one of “a metal containing ore, substrate, mine waste or radioactive waste” and thus only one of those options is even required to contain metal.  As such, it is unclear if the solubilization is only if the material being ground is the metal containing ore, if applicant is attempting to claim the method is now only using metal containing ore or something else altogether.
For claim 3, there is no antecedent basis for “the metal”.  Further, if applicant was attempting to refer to the “metal containing ore” of claim 1, then this step appears to only apply if the material being ground in the method is the metal containing ore.  If the material is instead one of the other materials then it appears this limitation has no patentable weight.  Thus it is unclear if applicant is attempting to claim the material used in the method is now only the metal containing ore or if it was intended to only apply if that option is being used.
For claim 4, similarly there is no antecedent basis for “the waste”. As applicant has claimed both “mine-waste” and “radioactive waste” if applicant was attempting to refer to one of those it is unclear which one applicant was attempting to refer to.  For the purpose of examination it will be assumed to only be the “radioactive waste” as the claim is designed to further limit the type of radioactive waste used.  Finally, this step appears to only apply if the material being ground in the method is the radioactive waste.  If the material is instead one of the other materials then it appears this limitation has no patentable weight.  Thus it is unclear if applicant is attempting to claim the material used in the method is now only radioactive waste or if it was intended to only apply if that option is being used.
For claim 6, the phrase “at a concentration of between about 1M and about 7.5M” renders the claim indefinite because having “about” on both ends of the range makes it unclear what the metes and bounds for the range are.  
For claim 7, the phrase “such as” is indefinite as it is unclear if applicant is claiming the halogen salt to be one of those following types or if they are merely examples that provide no patentable weight.  
For claim 8, as discussed in claim 2 above, is unclear if the solubilization is only if the material being ground is the metal containing ore, if applicant is attempting to claim the method is now only using metal containing ore or something else altogether.
For claim 9, the method step is indefinite as it is unclear if applicant is now claiming that step b is not to be performed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 appears to be claiming that the method requires no longer performing step b, which is part of the claimed method.  Accordingly, it changes the scope of the method by no longer incorporating the method of claim 1 (upon which it is dependent).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,244,531 to Szegvari (Szegvari)
Concerning claim 1, Szegvari discloses a method for grinding or comminuting a metal-containing ore, substrate, mine- waste, or radioactive waste, comprising the steps of: 
a. adding the metal-containing ore, substrate (clay, see column 9, lines 5-7), mine-waste, or radioactive waste to an apparatus comprising; 
i. a container (10) comprising inner walls that define an open end (the top) and a closed end (the bottom) for the container (10), and a lumen for retaining the ore, substrate, mine-waste or radioactive waste, with two or more elongate ribs (20) projecting inwardly from the walls and extending from the closed end towards the open end of the container (see figures 1, 4, 6, 8 and 12); 
ii. a powered, rotatable spindle (14) extending into and axially aligned with the container (10), substantially equidistant from side walls of the inner walls of the container (as seen in the figures); 
iii. a plurality of grinding arms (16) arranged about and extending from the spindle such that each comprises at least one free end that passes with a clearance from each of the ribs on the inner walls of the container, as the spindle is rotated; and 
iv. a motor (inherently disclosed as it is known in the art for such a spindle to be driven by a motor) to drive axial rotation of the spindle and attached grinding arms within the container; 
b. optionally adding a grinding media (18); and 
c. applying power to the motor thereby to rotate the spindle and attached grinding arms, to grind or comminute the metal-containing ore, substrate, mine-waste, or radioactive waste (column 8, lines 8-50); 
wherein step a., and optional step b. if present, may be performed in any order.
However, Szegvari does not disclose the specific clearance of the free end of the  grinding arms from each of the ribs on the inner walls of the container.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Szegvari (to be used in the method disclosed by Szegvari) such that the clearance of the free end of the  grinding arms from each of the ribs on the inner walls of the container is from 0.01mm to 20mm as such determination would result during routine engineering practices and experimentation.  Further, applicant has not positively recited any criticality to such clearance.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a clearance between the grinding arms and the ribs), discovering the optimum or workable ranges involves only routine skill in the art.  As discussed by Szegvari, it is known in the art that the specific clearance used depends on the particular application and on the rated angular velocity of the spindle (column 7, lines 59-61).
Concerning claim 2, this method of Szegvari is being applied to substrate that does not contain metal.  As best understood based on the 112(b) rejection above this means that the addition of the acid is not required and thus Szegvari would read on this claim.
Concerning claims 3-8, as discussed above, as the method is applied to substrate and not metal ore, mine waste or radioactive waste these limitations are also not required steps absent those materials.  As such Szegvari would read on these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,630,558 discloses a similar apparatus to applicant’s.  U.S. Patent No. 5,630,558 also discloses a similar apparatus.  U.S. Patent No. 6,110,434 discloses a leeching method using a grinding step, an acid leeching step and applying a base step.  U.S. Patent Application Publication No. 2018/0056344 discloses a method involving grinding substrate waste (abstract) and applying a hydrochloric acid solution at a temperature below 100 degrees C (¶47, the range includes 20 degrees C which is below 100).  U.S. Patent No. 9,410,226 discloses a method involving pulverizing ore and applying sulfuric acid but at high temperature.  Finally, U.S. Patent No. 6,110,434 discloses a similar method to recover metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/29/2022